Opinion filed September 8, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                 Nos. 11-21-00247-CR & 11-21-00248-CR
                               __________

             BRADERICK BENET CHRISTIAN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 104th District Court
                             Taylor County, Texas
                   Trial Court Cause Nos. 20307-B & 21047-B


                     MEMORANDUM OPINION
      Appellant, Braderick Benet Christian, originally pleaded guilty to the first-
degree felony offense of possession of a controlled substance with intent to deliver
(between four and 200 grams of methamphetamine) and the third-degree felony
offense of unlawful restraint. See TEX. HEALTH & SAFETY CODE ANN. § 481.112(d)
(West 2017); TEX. PENAL CODE ANN. § 20.02(c)(2)(A) (West Supp. 2021). Pursuant
to the terms of the plea agreement in each cause, the trial court convicted Appellant;
assessed his punishment at imprisonment for ten years and a $1,000 fine; suspended
the imposition of confinement; and placed Appellant on community supervision for
ten years. The State filed motions to revoke Appellant’s community supervision.
At a hearing on the motions, the State waived the first two allegations in each motion
to revoke, and Appellant pled not true to the remaining allegations. The State
presented evidence in support of the allegations to which Appellant had pled not
true. At the end of the hearing, the trial court found all of those allegations to be
true, revoked Appellant’s community supervision, and imposed a reduced sentence
of imprisonment for eight years in each cause, to run concurrently. We affirm.
      Appellant’s court-appointed counsel has filed in this court a motion to
withdraw as counsel in both appeals. Each motion is supported by a brief in which
counsel professionally and conscientiously examines the records and applicable law
and concludes that there are no arguable issues to raise on appeal. Counsel provided
Appellant with a copy of the briefs, a copy of the motions to withdraw, and a form
motion for pro se access to the appellate records—along with instructions and this
court’s address. Counsel advised Appellant of his right to review the record in each
cause and file a response to counsel’s brief. Counsel also advised Appellant of his
right to file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
records, and we agree that the appeals are frivolous. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. See Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App.
                                          2
2009). Furthermore, absent a void judgment, issues relating to an original plea
proceeding may not be raised in a subsequent appeal from the revocation of
community supervision or the adjudication of guilt. Jordan v. State, 54 S.W.3d 783,
785–86 (Tex. Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex.
Crim. App. 1999). Based upon our review of the records, we agree with counsel that
no arguable grounds for appeal exist. 1
        The motion to withdraw is granted in each cause, and the judgments of the
trial court are affirmed.


                                                                 PER CURIAM
September 8, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3